NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

REACHLOCAL, INC., a Delaware                    No. 16-56644
Corporation,
                                                D.C. No. 2:16-cv-01007-R-AJW
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

PPC CLAIM LIMITED, a British limited
company; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                              Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      ReachLocal, Inc. appeals from the district court’s order dismissing sua

sponte for failure to prosecute ReachLocal’s diversity action alleging state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992), and we reverse and

remand.

      The district court dismissed ReachLocal’s action for failure to prosecute at a

status conference attended by counsel for both parties. In doing so, the district

court abused its discretion because it failed to warn ReachLocal of the possibility

of dismissal, and did not consider less drastic alternatives. See id. at 273-74.

      We deny ReachLocal’s request for reassignment to a different district judge

on remand. See Krechman v. County. of Riverside, 723 F.3d 1104, 1111-12 (9th

Cir. 2013) (setting forth factors warranting reassignment).

      REVERSED and REMANDED.




                                          2                                    16-56644